Exhibit 10.1

REGIONS FINANCIAL CORPORATION

AMENDED AND RESTATED

MANAGEMENT INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSES

 

1.1 By this document Regions Financial Corporation (further referenced as
“Regions” or the “Corporation”) restates, effective for Plan Years beginning on
or after January 1, 2012, the Regions Financial Corporation Amended and Restated
Management Incentive Plan (the “Plan”).

 

1.2 The purposes of the Plan are:

 

  A. To optimize Regions’ profitability and growth consistent with its goals and
objectives;

 

  B. To pay incentive awards within the Plan that correlate to the relative
contributions made by and among Participants;

 

  C. To optimize retention of a highly competent executive, senior and middle
management group by providing Participants short-term incentive compensation,
which, when combined with base salary, long-term incentive compensation, and
benefits, is competitive with other Peer Banks;

 

  D. To encourage accountability on the part of Participants by connecting
incentives paid to the performance of organizational units or the individual
goals and contributions for which the Participants are responsible; and

 

  E. To encourage teamwork and involvement on the part of Participants by
connecting a portion of the incentives paid to the performance of Regions or a
business unit of Regions of which they are a part.

ARTICLE II

CERTAIN DEFINITIONS

 

2.1 “Applicable Law” means the laws, statutes, rules, regulations, treaties,
directives, guidelines, ordinances, codes, administrative or judicial precedents
or authorities and orders of any Governmental Authority as well as the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, decisions, judgments, directed duties,
requests, licenses, authorizations, decrees and permits of, and agreements with
any Governmental Authority, to which the Corporation or a Participant is a party
or by which it is bound, in each case whether or not having the force of law,
and all orders, decisions, judgments and decrees of all courts or arbitrators in
proceedings or actions to which the Corporation or a Participant is a party or
by which it is bound.

 

2.2 “Award” means the payment determined under this Plan to be due to a
Participant as a result of performance during a Plan Year, which shall be paid
as provided in this Plan and in the form determined by the Committee. However,
the Committee or the Chief Executive Officer, as applicable, may in their sole
discretion determine that the Awards to be paid hereunder shall be reduced and
an amount comparable to the reduction be paid to the Participant under another
Regions compensation plan. Such payments shall be subject to the terms of the
plan under which they are paid, which may include additional service
requirements, and they shall not be deemed to be paid hereunder.

 

2.3 Except as otherwise determined by the Committee, the “Award Date” means that
date, as soon as practicable after the applicable performance evaluations are
completed, on which awards are paid, but in no event shall be later than
March 15 of the year following the Plan Year for which the award is being made.

 

2.4 “Base Compensation” means the base salary earned by a Participant during a
Plan Year.



--------------------------------------------------------------------------------

2.5 “Beneficiary” means the beneficiary named by a Participant in writing filed
with the Human Resources Executive Compensation Department of the Corporate
Human Resources Group. If a Participant does not wish to name a Beneficiary, the
Beneficiary under this Plan will be the same as his or her beneficiary under the
Regions 401(k) Plan, or any successor thereto, in effect on the date of the
Participant’s death. In the event a Participant has not designated a beneficiary
under the Regions 401(k) Plan, or any successor thereto, the Participant’s
Beneficiary shall be his or her estate.

 

2.6 “Chief Executive Officer” means the Chief Executive Officer of Regions. The
Chief Executive Officer administers and interprets the Plan relative to all
Participants other than himself, and Operating Committee members. Any decision
made by the Chief Executive Officer is final and binding on the non Operating
Committee member Participants and their Beneficiaries. The Chief Executive
Officer may designate any or all of his responsibilities under this Plan to one
or more members of the Operating Committee.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8 “Committee” means the Compensation Committee of the Board of Directors of
Regions Financial Corporation, or any successor thereto performing similar
functions. Any decision made by the Committee is final and binding on Operating
Committee member Participants (including the Chief Executive Officer) and their
Beneficiaries.

 

2.9 “Corporate Unit” means the performance goals set for the Corporation, which
performance shall be measured based on certain factors including, but not
limited to, any or all of the following: liquidity, capital, credit,
profitability, customer service, and shareholder return.

 

2.10 “Corporation” has the meaning set forth in Section 1.1.

 

2.11 “Governmental Authority” means the United States of America, any state or
territory thereof and any federal, state, provincial, city, town, municipality,
county or local authority, including without limitation the Board of Governors
of the Federal Reserve, the Department of Treasury and any department,
commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

2.12 “An “Officer/Director” is an officer who holds a position as one of the
most senior officers of Regions, and is also a member of the Regions Financial
Corporation Board of Directors.

 

2.13 “Operating Committee” means the senior executive policy-making committee
setting strategic direction for Regions. The members of the Operating Committee
are designated by the Chief Executive Officer in his or her sole discretion.

 

2.14 A “Participant” means any full time exempt level employee (including an
officer or director who is also an employee) of the Company or any Subsidiary or
Affiliate, as recommended for participation by the management of the Company
with respect to a specifically designated Plan Year and approved to participate
by the Committee or by the Chief Executive Officer, as applicable.

 

2.15 “Peer Banks” are bank holding companies comparable to Regions as approved
by the Committee from time to time.

 

2.16 “Plan” has the meaning set forth in Section 1.1.

 

2.17 “Plan Year” means a calendar year.

 

2.18 “Regions” has the meaning set forth in Section 1.1.

 

2.19 A “Sub Unit” means the performance goals with respect to the business unit
to which the participant belongs and/or a set of individual goals as established
for each Participant from time to time.

 

2.20 A “Unit” means the Corporate Unit or a Sub Unit, as applicable.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

 

3.1 A Participant will not be qualified to receive an Award for a Plan Year
unless he or she was approved for entry into the Plan by the Committee or by the
Chief Executive Officer, as applicable, and is still employed by Regions on the
Award Date for the Plan Year. However, retirement, death, disability or an
approved leave of absence will not disqualify a Participant; rather, a prorated
payment may be approved by the Committee or by the Chief Executive Officer, as
applicable, based on the time worked during the Plan Year, and made to the
Participant or to his or her Beneficiary, as the case may be. Notwithstanding
the foregoing, if a Participant leaves Regions’ employ for any other reason, the
Committee or the Chief Executive Officer, as applicable, has the sole discretion
to approve an Award of a prorated payment based on the time worked during the
Plan Year.

 

3.2 Participation can be approved by the Committee or by the Chief Executive
Officer, as applicable, during a Plan Year for a new hire or someone
transferring into a position qualifying for participation, as long as the
potential Participant is in the position on or before October 1 of the Plan
Year. In these cases, the new Participant would receive a prorated payment based
on the portion of the Plan Year during which he or she participated.

ARTICLE IV

DETERMINATION OF AWARDS

 

4.1 The most appropriate Unit/Units for goal establishment and performance
measurement under this Plan will be determined for each Participant by the
Committee or by the Chief Executive Officer, as applicable. The Units will
generally be the Corporate Unit and/or Sub Units which may include the
organizational business unit of which the participant is a part, and/or a set of
individual goals established for Participants for any applicable Plan Year. Each
of the Units will be assigned a percentage weighting with of the sum of the
weightings totaling 100%. Annual goals and performance criteria will be
established for all applicable Units as of the beginning of the Plan Year.
Performance with respect to each Unit shall be determined as of the end of the
Plan Year based on an assessment of the achievement of the goals established for
the Unit as set forth in Section 4.3.

 

4.2 Goals under any Sub Unit that reflect the individual performance of a
Participant will be set such that the collective goals will reflect the annual
business plan and budget. Once determined, individual goals will be documented
within Regions Performance Management system.

 

4.3 Performance with respect to any Sub Units will be recommended by management,
and evaluated and approved by the Committee or the Chief Executive Officer, as
applicable, based on results achieved relative to goals, and an achievement
level ranging from 0.0 to 2.0 will be established for each such Unit for each
Participant in accordance with a scale as determined by the Committee and/or the
Chief Executive Officer as applicable for each Plan Year.

Overall monitoring of achievement will be performed on a centralized basis by
the Executive Compensation Department of the Corporate Human Resources Group.
Ratings of performance under the Plan may be required at mid-year and will be
required at year-end utilizing the Regions Performance Management system.

 

4.4 Performance with respect to the Corporate Unit will be evaluated and
approved by the Committee based on results achieved relative to goals, and an
achievement level ranging from 0.0 to 2.0 will be established in accordance with
a scale as determined by the Committee for each Plan Year.

 

4.5 The Corporate Unit evaluation, ranging from 0.0 up to 2.0, will be weighted
as appropriate and combined with the weighted Sub Unit ratings to calculate the
total overall award for any participant.

 

4.6 If the performance of any of the Sub Units or Corporate Unit is anticipated
to be rated below target, then the Committee or the Chief Executive Officer, as
applicable, has the discretion at any time to reduce Awards for that particular
Plan Year; provided, however, that the Committee will make any such
determinations with respect to any Awards to the Chief Executive Officer and
Operating Committee Participants.

 

3



--------------------------------------------------------------------------------

4.7 A “Base Bonus Opportunity” (“BBO”) will be set for each Participant as a
percent of Base Compensation. The BBO will represent the percentage payout
associated with the basic achievement of established goals represented by the
overall rating (Corporate Unit and Sub Units). An overall performance rating
(Sub Units plus Corporate Unit) ranging from 0.0 – 2.0 will determine the payout
percentage for a Participant. Subject to Section 4.5 above, a rating of 1.0 will
basically indicate that goals have been achieved and that 100% of the BBO will
be the payout percentage for a Participant. Overall performance ratings above or
below 1.0 can cause the payout percentage to be as high as 200% of the BBO or as
low as 0% of the BBO. The actual calculation of the payout percentage is
performed by multiplying the BBO by the overall performance rating to arrive at
a payout percentage. The Base Compensation for the Plan Year will then be
multiplied by the actual payout percentage to determine the actual cash
incentive award earned and may also be subject to any adjustment as described in
Section 4.5. Notwithstanding the foregoing, the Committee or the Chief Executive
Officer, as applicable, shall have the discretion to determine the actual level
of payout of an Award.

 

4.8 The Committee or the Chief Executive Officer, as applicable, may determine
that the Awards to be paid hereunder shall be reduced and an amount comparable
to the reduction be paid to the Participant under another Regions compensation
plan, provided such determination does not cause the Award to violate Applicable
Law. The Committee or the Chief Executive Officer, as applicable, retains the
discretion to direct that no incentive payment be made to a Participant where
performance issues are determined to exist regardless of what the results of the
calculation might otherwise be.

ARTICLE V

DISTRIBUTION OF AWARDS

 

5.1 Subject to Section 2.10, the Award will be paid in the form determined by
the Committee. If the Committee or the Chief Executive Officer, as applicable,
determines that the Award be reduced and that a comparable amount shall be paid
under another Regions compensation plan, the Participant shall be notified in
writing of such determination, and the details of such payment. Awards under
another compensation plan shall be subject to the terms of such plan and shall
not be deemed to be paid hereunder.

 

5.2 If a Participant dies prior to the Award Date, the designated Beneficiary
will be paid the amount of the Award in a lump sum cash payment with the same
timing as all other award payments. Subject to special payment dates for
Specified Employees, all Awards, including those to beneficiaries, will be paid
on an annual basis on or before March 15 after the end of the Plan Year, and
will be net of any required federal, FICA, state or local tax withholdings.

ARTICLE VI

MISCELLANEOUS

 

6.1 Regions will not under any circumstances make any payment under this Plan to
any assignee or creditor of a Participant or of his or her Beneficiary. Before a
Participant actually receives a payment under this Plan, neither he nor she nor
a designated Beneficiary has any right, even in anticipation of receiving a
payment, to assign, pledge, grant a security interest in, transfer or otherwise
dispose of any interest under this Plan. Furthermore, a Participant’s rights
cannot be assigned or transferred even by operation of law.

 

6.2 This Plan shall not be deemed to constitute a contract between the
Corporation and any Participant, or to be a consideration or an inducement for
the employment of any Participant. Nothing contained in the Plan shall be deemed
to give any Participant the right to be retained in the service of the
Corporation or to interfere with the right of the Corporation to discharge any
Participant at any time regardless of the effect which such discharge shall or
may have upon the Participant under this Plan.

 

6.3 The Committee can terminate or amend this Plan at any time in its sole
discretion. Participants shall be informed of any amendments or the termination
of this Plan.

 

6.4 A Participant who receives payment under this Plan is obligated to reimburse
the Corporation for the full amount of such payment, and shall forfeit all
unpaid payments, if the Participant subsequently discloses any of the
Corporation’s trade secrets, violates any written covenants between the
Corporation and the Participant, or otherwise engages in conduct that may
adversely affect the Corporation’s reputation or business relations. A
Participant who engages in such conduct shall forfeit any right to any unpaid
portion of a benefit under this Plan. In addition, any amounts paid under this
Plan may be subject to claw-back in accordance with the terms of Applicable Law
or Company policy, as in effect from time to time.

 

4



--------------------------------------------------------------------------------

6.5 This Plan is to be governed and interpreted as provided in the laws of the
State of Alabama.

 

6.6 Neither an executive nor any officer or employee of Regions Financial
Corporation or any of its subsidiaries has any claim or right to be included in
the Plan or to be granted an Award unless and until (i) he or she has become a
Participant for the Plan Year in question and (ii) his or her Award has been
made.

 

6.7 The provisions of this Plan are subject to and shall be interpreted to be
consistent with Applicable Law, which terms control over the terms of this Plan
in the event of any conflict between Applicable Law and this Plan.
Notwithstanding anything in this Plan to the contrary, in no event shall the
payment of any Award under this Plan be settled, paid or accrued, if any such
settlement, payment or accrual would be in violation of Applicable Law.

 

6.8 Payments under this Plan are generally intended to be exempt from
Section 409A as a short-term deferral, and the Plan and Awards hereunder will be
interpreted and administered consistent with that intent. However,
notwithstanding the foregoing and anything to the contrary in this Plan, if a
Participant is a “specified employee” as determined pursuant to Section 409A of
the Code as of the date of his or her “separation from service” (within the
meaning of Final Treasury Regulation 1.409A-1(h)) and if any Award or payment,
settlement of an Award or benefit provided hereunder or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting the Participant to “additional tax”, interest or penalties under
Section 409A, then any such payment, settlement or benefit that is payable or
that would be settled during the first six months following a Participant’s
“separation from service” shall be paid or provided to such Participant on the
first regular payroll date of the seventh calendar month following the month in
which the Participant’s “separation from service” occurs or, if earlier, at the
Participant’s death. In addition, any payment or benefit due upon a termination
of a Participant’s employment that represents a “deferral of compensation”
within the meaning of Section 409A shall only be paid or provided to such
Participant upon a “separation from service”. For the purposes of this Plan,
each Award made pursuant hereto shall be deemed to be a separate payment.

 

 

5